OPINION
DAVIS, Commissioner.
This is an appeal from an order entered in a habeas corpus hearing, remanding appellant to custody for extradition to the State of Alabama.
The State introduced into evidence the Executive Warrant of the Governor of this State. The Warrant recites that the appellant stands charged by information and supporting affidavit before the proper authorities, with the crime of burglary and grand larceny.
The Executive Warrant of the Governor of Texas, which appears regular on its face, made out a prima facie case authorizing remand of appellant to custody for extradition. Ex parte Jackson, Tex.Cr.App., 470 S.W.2d 679; Ex parte Rhodes, Tex.Cr.App., 467 S.W.2d 425; Ex parte Slavin, Tex.Cr.App., 461 S.W.2d 421.
Appellant contends that he entered a plea of guilty to burglary and grand larceny in Alabama, and that the conviction was void “of the necessary procedures in accepting a plea of guilty.” 1
*647The validity of a conviction in the State of Alabama is a question for the courts sitting in Alabama. Ex parte McCarthy, Tex.Cr.App., 472 S.W.2d 759; Ex parte Venable, Tex.Cr.App., 456 S.W.2d 86; Ex parte Knoll, 170 Tex.Cr.R. 174, 339 S.W.2d 678.
No error has been shown. The order remanding appellant to custody for extradition is affirmed.
No motion for rehearing will be filed by the clerk, except by leave of the court.
Opinion approved by the Court.

. The document attached to appellant’s brief was not introduced into evidence and is not before us for review.